
	
		II
		110th CONGRESS
		1st Session
		S. 1542
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish State infrastructure banks for education,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investing for Tomorrow’s Schools Act
			 of 2007.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 School Management and Planning magazine, up to $150,000,000,000 in repairs,
			 renovations, and modernizations is needed to put schools in the United States
			 into good overall condition.
			(2)Approximately
			 14,000,000 United States students attend schools that report the need for
			 extensive repair or replacement of 1 or more buildings.
			(3)According to a
			 recent study conducted by American School & University magazine,
			 $29,088,000,000 was spent to address the Nation’s education infrastructure
			 needs, with the average total cost of a new high school being
			 $27,000,000.
			(4)Academic research
			 has proven that there is a direct correlation between the condition of school
			 facilities and student achievement. At Georgetown University, researchers have
			 found that students assigned to schools in poor condition could be expected to
			 have test scores that are 10.9 percentage points lower than students in schools
			 in excellent condition. Similar studies demonstrated improvement of up to 20
			 percent in test scores when students were moved from a facility in poor
			 condition to a new facility.
			(5)Large numbers of
			 local educational agencies have difficulties securing financing for school
			 facility improvement.
			(6)The challenges
			 facing the Nation’s public elementary schools and secondary schools and
			 libraries require the concerted efforts of all levels of government and all
			 sectors of communities.
			(7)The United States
			 competitive position within the world economy is vulnerable if the future
			 workforce of the United States continues to be educated in schools and
			 libraries not equipped for the 21st century.
			(8)The deplorable
			 state of collections in public school libraries in the United States has
			 increased the demands on public libraries. In many instances, public libraries
			 substitute for school libraries, creating a higher demand for material and
			 physical space to house literature and educational computer equipment.
			(9)Research shows
			 that 50 percent of a child’s intellectual development takes place before age 4.
			 The Nation’s public and school libraries play a critical role in a child’s
			 early development because the libraries provide a wealth of books and other
			 resources that can give every child a head start on life and learning.
			3.State
			 infrastructure bank pilot program
			(a)Establishment
				(1)Cooperative
			 agreementsThe Secretary of Education (referred to in this Act as
			 the Secretary), after consultation with the Secretary of the
			 Treasury, may enter into cooperative agreements with States under which—
					(A)the States
			 establish State infrastructure banks and multistate infrastructure banks for
			 the purpose of providing the loans described in subparagraph (B); and
					(B)the Secretary
			 awards grants to States to be used as initial capital for the purpose of making
			 loans through the infrastructure banks—
						(i)to
			 local educational agencies to enable the agencies to construct, reconstruct, or
			 renovate elementary schools or secondary schools that provide free public
			 education; and
						(ii)to
			 public libraries to enable the libraries to construct, reconstruct, or renovate
			 library facilities.
						(2)Interstate
			 compacts
					(A)ConsentCongress
			 grants consent to any 2 or more States, entering into a cooperative agreement
			 under paragraph (1) with the Secretary for the establishment of a multistate
			 infrastructure bank, to enter into an interstate compact establishing a
			 multistate infrastructure bank in accordance with this section.
					(B)Reservation of
			 rightsCongress expressly reserves the right to alter, amend, or
			 repeal this section and any consent granted pursuant to this section.
					(b)RepaymentsEach
			 infrastructure bank established under subsection (a) shall apply repayments of
			 principal and interest on loans funded by the grant received under subsection
			 (a) to the making of additional loans.
			(c)Infrastructure
			 bank requirementsA State establishing an infrastructure bank
			 under this section shall—
				(1)contribute to the
			 bank, from non-Federal sources, an amount equal to not less than 25 percent of
			 the amount of each grant made for the bank under subsection (a);
				(2)identify as
			 recipient of the grant an operating entity of the State that has the capacity
			 to manage loan funds, and issue debt instruments of the State for purposes of
			 leveraging the funds made available through the grant or State contributions
			 under paragraph (1) related to the grant;
				(3)allow such funds
			 to be used as reserve for debt issued by the State, so long as proceeds are
			 deposited in the appropriate accounts for loan purposes;
				(4)ensure that
			 investment income generated by funds described in paragraph (2) and made
			 available to an account of the bank will be—
					(A)credited to the
			 account;
					(B)available for use
			 in providing loans for a project eligible for assistance from the account;
			 and
					(C)invested in
			 United States Treasury securities, bank deposits, or such other financing
			 instruments as the Secretary may approve to earn interest to enhance the
			 leveraging of funds for projects assisted by the bank;
					(5)ensure that any
			 loan from the bank will bear interest at or below the lowest interest rate
			 being offered for bonds;
				(6)ensure that
			 repayment of any loan from the bank will commence not later than 1 year after
			 the project has been completed;
				(7)ensure that the
			 term for repaying any such loan will not exceed 30 years after the date of the
			 first payment on the loan under paragraph (6); and
				(8)require the bank
			 to make an annual report to the Secretary on its status, and make such other
			 reports as the Secretary may require by guidelines.
				(d)Forms of
			 assistance from infrastructure banks
				(1)In
			 generalAn infrastructure bank established under this section may
			 make a loan to a local educational agency or a public library in an amount
			 equal to all or part of the cost of carrying out a project eligible for a loan
			 under subsection (e).
				(2)Applications
			 for loans
					(A)In
			 generalA local educational agency or public library desiring a
			 loan under this section shall submit to such an infrastructure bank an
			 application that includes—
						(i)in
			 the case of an application for a renovation project for a facility—
							(I)a description of
			 each architectural, civil, structural, mechanical, or electrical deficiency to
			 be corrected with the loan funds and the priorities to be applied in
			 determining which deficiency to address first; and
							(II)a description of
			 the criteria used by the applicant to determine the type of corrective action
			 necessary for the renovation of the facility;
							(ii)a
			 description of any improvements to be made and a cost estimate for the
			 improvements to be made with the loan;
						(iii)a
			 description of how work undertaken with the loan will promote energy
			 conservation; and
						(iv)such other
			 information as the infrastructure bank may require.
						(B)TimingAn
			 infrastructure bank shall take final action on a completed application
			 submitted to it in accordance with this subsection not later than 90 days after
			 the date of the submission of the application.
					(3)Criteria for
			 loansIn considering an application for a loan under this
			 section, an infrastructure bank shall consider—
					(A)the extent to
			 which the local educational agency or public library desiring the loan would
			 otherwise lack the fiscal capacity, including the ability to raise funds
			 through the full use of bonding capacity of the agency or library, to undertake
			 the project proposed in the application;
					(B)in the case of a
			 local educational agency, the threat that the condition of the physical plant
			 in the proposed project poses to the safety and well-being of students;
					(C)the demonstrated
			 need for the construction, reconstruction, or renovation described in the
			 application, based on the condition of the facility in the proposed project;
			 and
					(D)the age of the
			 facility proposed to be replaced, reconstructed, or renovated.
					(e)Eligible
			 projects
				(1)In
			 generalA project shall be eligible for a loan from an
			 infrastructure bank under this section if the project consists of—
					(A)the construction
			 of an elementary school or secondary school to meet the needs imposed by
			 enrollment growth;
					(B)the repair or
			 upgrading of classrooms or structures related to academic learning at an
			 educational facility, including the repair of leaking roofs, crumbling walls,
			 inadequate plumbing, poor ventilation equipment, or inadequate heating or
			 lighting equipment;
					(C)an activity to
			 increase physical safety at an educational facility;
					(D)an activity to
			 enhance an educational facility to provide access for students, teachers, and
			 other individuals (such as staff and parents) who are individuals with
			 disabilities;
					(E)an activity to
			 address environmental hazards at an educational facility, such as poor
			 ventilation, indoor air quality, or lighting;
					(F)the provision of
			 basic infrastructure that facilitates educational technology, such as
			 communications outlets, electrical systems, power outlets, or a communication
			 closet, at an educational facility;
					(G)work that will
			 bring an educational facility into conformity with the requirements of—
						(i)environmental
			 protection or health and safety programs mandated by Federal, State, or local
			 law, if such requirements were not in effect when the facility was initially
			 constructed; and
						(ii)hazardous waste
			 treatment, storage, and disposal requirements mandated under the
			 Solid Waste Disposal Act
			 (42 U.S.C.
			 6901 et seq.) or similar State laws;
						(H)work that will
			 enable efficient use of available energy resources at an educational
			 facility;
					(I)work to detect,
			 remove, or otherwise contain asbestos hazards in an educational facility;
			 or
					(J)work to construct
			 public library facilities or repair or upgrade public library
			 facilities.
					(2)Davis-BaconThe
			 wage requirements of subchapter IV of chapter 31 of title 40, United States
			 Code shall apply with respect to individuals employed on the projects described
			 in paragraph (1).
				(3)Healthy high
			 performance schools
					(A)Establishment
			 of guidelinesAfter consultation with States and consideration of
			 leading green building standards, the Secretary, in consultation with the
			 Secretary of Energy and the Administrator of the Environmental Protection
			 Agency, shall establish Healthy, High Performance School Guidelines, which
			 shall provide guidance for the construction and renovation of schools,
			 educational facilities, and libraries relating to energy efficiency, renewable
			 energy, water use, building materials, indoor environmental quality, and such
			 other matters as the Secretary considers to be appropriate.
					(B)Applicability
			 of guidelinesA local educational agency or public library using
			 a loan under this section to fund a new construction or renovation project
			 described in paragraph (1) shall ensure that the project conforms, to the
			 maximum extent practicable, to the Healthy, High Performance School Guidelines
			 described in subparagraph (A).
					(f)SupplementationAny
			 loan made by an infrastructure bank shall be used to supplement and not
			 supplant other Federal, State, and local funds available to carry out school or
			 library construction, reconstruction, or renovation (including repair).
			(g)Limitation on
			 repaymentsNotwithstanding any other provision of law, if an
			 infrastructure bank makes a loan under this section with funds made available
			 through a grant awarded to a State under subsection (a), the funds used to
			 repay the loan may not be credited toward the contribution required for the
			 State under subsection (c)(1) for a subsequent grant awarded under subsection
			 (c).
			(h)Secretarial
			 requirementsIn administering this section, the Secretary shall
			 specify procedures and guidelines for establishing, operating, and providing
			 assistance from an infrastructure bank.
			(i)United States
			 not obligatedThe contribution of Federal funds to an
			 infrastructure bank established under this section shall not be construed as a
			 commitment, guarantee, or obligation on the part of the United States to any
			 third party, nor shall any third party have any right against the United States
			 for payment solely by virtue of the contribution. Any security or debt
			 financing instrument issued by the infrastructure bank shall expressly state
			 that the security or instrument does not constitute a commitment, guarantee, or
			 obligation of the United States.
			(j)Income
			 attributable to interestThe income attributable to interest
			 described in subsection (c)(5) shall be exempt from Federal taxation.
			(k)Management of
			 Federal fundsSections 3335 and 6503 of title 31, United States
			 Code, shall not apply to funds contributed under this section.
			(l)Program
			 administrationA State may expend an amount not to exceed 2
			 percent of the grant funds contributed to an infrastructure bank established by
			 a State or States under this section to pay the reasonable costs of
			 administering the infrastructure bank.
			(m)Secretarial
			 review and reportThe Secretary shall—
				(1)review the
			 financial condition of each infrastructure bank established under this section;
			 and
				(2)transmit to
			 Congress a report on the results of such review not later than 90 days after
			 the completion of the review.
				4.DefinitionsIn this Act:
			(1)Elementary
			 school, free public education, and secondary schoolThe terms
			 elementary school, free public education, and
			 secondary school have the meanings given the terms in section 9101
			 of the Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 7801).
			(2)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) and includes a public charter school
			 that operates as a local educational agency of the State in which the school is
			 located.
			(3)Outlying
			 areaThe term outlying area means the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, the Republic of the Marshall Islands, the Federated States of
			 Micronesia, and the Republic of Palau.
			(4)Public
			 libraryThe term public library—
				(A)means a library
			 that serves, free of charge, all residents of a community, district, or region,
			 and receives its financial support in whole or in part from public funds;
			 and
				(B)includes a
			 research library, which, for purposes of this subparagraph, means a library
			 that—
					(i)makes its
			 services available to the public free of charge;
					(ii)has extensive
			 collections of books, manuscripts, and other materials suitable for scholarly
			 research that are not available to the public through public libraries;
					(iii)engages in the
			 dissemination of humanistic knowledge through the provision of services to
			 readers, fellowships, educational and cultural programs, publication of
			 significant research, and other activities; and
					(iv)is
			 not an integral part of an institution of higher education (as defined in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
					(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the Commonwealth of Puerto Rico, and each of the outlying areas.
			
